Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Liu et al (US Patent No. 10847188 B1and Liu hereinafter)
Regarding claim 12,  Liu discloses (figs 1-9) a storage device comprising: a memory module which includes a module board (30), and a memory connector (33) placed on one side of the module board; a first enclosure (10) above the memory module; and a second enclosure (20) below the memory module, wherein the first enclosure includes a top plate, a first side wall extending from a first long side of the top plate in a first direction (D1), and a second side wall extending from a second long side of the top plate in the first direction, the top plate includes an extension that extends beyond corresponding end portions of the first side wall and the second side wall in a second direction (D2) intersecting the first direction, a first fixing hole and a second fixing hole (140, 140) are formed in the extension, the first side wall includes a first bent part which is bent in a third direction (D3) intersecting the first direction and the second direction, 

    PNG
    media_image1.png
    778
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    713
    media_image2.png
    Greyscale
the second enclosure includes a bottom plate, and one end of the bottom plate is spaced apart from the first bent part by an interval.  

Regarding claim 13,  Liu discloses (figs 1-9) the storage device of claim 12, wherein the second side wall includes a second bent part which is bent in the third direction and faces the first bent part, and the one end of the bottom plate of the second enclosure is spaced apart from the second bent part by the interval (see annotated fig above).  

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yahiro et al (US Pub No. 20070202732 A1 and Yahiro hereinafter)
Regarding claim 15,  Yahiro discloses (figs 1-10)  a latch assembly (4) comprising: a first part (5); a second part (6) which extends from the first part in a first direction (D1), and has an upper face that is lower than an upper face of the first part; a third part (52) which extends from the second part in the first direction, and has an upper face that is lower than the upper face of the second part, wherein the third part comprises: a first portion having a first width measured in a second direction (D2) intersecting the first direction, and a second portion having a second width measured in the second direction, the first width being smaller than the second width.  

    PNG
    media_image3.png
    717
    799
    media_image3.png
    Greyscale

Regarding claim 16,  Yahiro discloses (figs 1-10) the latch assembly of claim 15, wherein the first portion is closer to the second part than the second portion (see annotated fig above).  

Regarding claim 18,  Yahiro discloses (figs 1-10) the latch assembly of claim 15, further comprising: a hook (65) on the upper face of the second part and having elasticity, the hook comprising a first joining part (62) that is bent away from the upper face of the second part a first end of the hook, and a second joining part (62) that is bent away from the upper face of the second part at a second end of the hook.
  
Regarding claim 19,  Yahiro discloses (figs 1-10) the latch assembly of claim 18, wherein the first joining part comprises a first extension that extends from the upper face of the second part, a second extension that is bent and extends from the first extension, and a third extension that is bent and extends from the second extension.

    PNG
    media_image4.png
    563
    521
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al  in view of Liu et al 
Regarding claim 1,  Yahiro discloses (figs 1-10) a storage device assembly comprising: a latch assembly (4); and a storage device (8) configured to be joined to the latch assembly, wherein the latch assembly comprises: a first part, a second part which extends in a first direction from the first part, and has an upper face that is lower than an upper face of the first part, and a hook (6) on the upper face of the second part and having elasticity, the hook including a first joining part (62) that is bent away from the upper face of the second part at a first end of the hook, and a second joining part (62) that is bent away from the upper face of the second part at a second end of the hook, and wherein the storage device comprises: a memory module including a module board (9), and a memory connector (3) on one side of the module board. Yahiro does not explicitly disclose a first enclosure above the memory module, the first enclosure including a first fixing hole configured to accommodate the first joining part, and a second fixing hole configured to accommodate the second joining part in a configuration in which the storage device is joined to the latch assembly, and a second enclosure below the memory module.  
However, Liu teaches (figs. 1-12) a first enclosure (10) above the memory module (2), the first enclosure including a first fixing hole (140) configured to accommodate the first 

    PNG
    media_image5.png
    417
    716
    media_image5.png
    Greyscale
joining part, and a second fixing hole (140) configured to accommodate the second joining part in a configuration in which the storage device is joined to the latch assembly, and a second enclosure (20) below the memory module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first/second enclosure of Liu to device of Yahiro in order to provide a receiving space for the storage device that allows the airflow to enter the carrier case for facilitating heat dissipation of the data storage unit.
 
Regarding claim 7,  Yahiro/Liu discloses the storage device assembly of claim 1. Liu further teaches wherein the first enclosure comprises: a top plate, a first side wall 

    PNG
    media_image6.png
    525
    686
    media_image6.png
    Greyscale
 extending from a first long side of the top plate in a second direction intersecting the first direction, and a second side wall extending from a second long side of the top plate in the second direction, the top plate includes an extension that extends in the first direction beyond the first side wall and the second side wall, and the first fixing hole and the second fixing hole are formed in the extension. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first/second fixing in the extension of Liu to device of Yahiro in order to avoid structural interference between other structures with the memory module.
 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al  in view of Liu et al and further in view of Hulick et al (US Pub No. 20100181450 A1 and Hulick hereinafter)
Regarding claim 5,  Yahiro/Liu discloses the storage device assembly of claim 1.  Yahiro/Liu does not explicitly disclose wherein a thickness of the hook is 0.1 mm to 0.5 mm.   However, Hulick teaches (fig.1) a thickness of the hook (106) is 0.1 mm to 0.5 mm ([0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of hook to 0.1 mm to 0.5 mm of Hulick  to device of Yahiro/Liu in order to provide engagement features to firmly attached the attachment features.
 Regarding claim 6,  Yahiro/Liu/Hulick discloses the storage device assembly of claim 5. Hulick further teaches wherein the first fixing hole (fig.1) comprises: a first through hole (114) having an inner diameter of 2.6 mm to 2.8 mm and a depth of 0.9 mm to 1.1 mm, and a first extension hole which is above the first through hole, is spatially interconnected with the first through hole, and has an inner diameter of 4.6 mm to 4.8 mm and a depth of 1.1 mm to 1.3 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first through hole and a first extension hole diameter of Hulick  to device of Yahiro/Liu in order to provide engagement features to firmly attached the slots.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Korsunsky et al (US Patent No. 7077678 B1 and  Korsunsky hereinafter)
Regarding claim 14,  Liu discloses (figs 1-9) the storage device of claim 13, but fails to disclose wherein the interval is 0.8 mm to 1.2 mm.  However,  Korsunsky teaches wherein the interval (distance between 44 and 10, fig.4) is 0.8 mm to 1.2 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interval between the bottom plate is spaced apart from the first bent part of Korsunsky to device of Liu in order to  space a predetermined distance from the bottom plate and the memory modules.  

 Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yahiro et al  in view of Hulick et al 
Regarding claim 17,  Yahiro discloses the latch assembly of claim 16. Yahiro does not explicitly disclose wherein a thickness of the second portion measured in the first direction is 0.8 mm to 1.2 mm.  However, Hulick teaches (fig.1) wherein a thickness of the second portion (5A02) measured in the first direction is 0.8 mm to 1.2 mm ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion measured in the first direction is 0.8 mm to 1.2 mm of Hulick  to latch assembly of Yahiro in order to provide engagement features to firmly attached the attachment features.

Regarding claim 20,  Yahiro discloses the latch assembly of claim 19. Yahiro does not explicitly disclose wherein a thickness of the hook is 0.1 mm to 0.5 mm.   However, Hulick teaches (fig.1) a thickness of the hook (106) is 0.1 mm to 0.5 mm ([0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of hook to 0.1 mm to 0.5 mm of Hulick  to latch assembly of Yahiro in order to provide engagement features to firmly attached the attachment features.
 


Allowable Subject Matter
Claims 2-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to disclose wherein the first fixing hole comprises: a first through hole which has a first inner diameter and through which the first joining part penetrates in the configuration in which the storage device is joined to the latch assembly, and a first extension hole which is above the first through hole, is spatially interconnected with the first through hole, and has a second inner diameter larger than the first inner diameter, the first extension hole accommodating one end of the first joining part therein in the configuration in which the storage device is joined to the latch assembly.  Regarding claim 8, the prior art fails to disclose wherein the latch assembly further comprises: a third part which extends from the second part in the first direction, and has an upper face that is lower than the upper face of the second part, a side wall of the third part includes a groove, and a part of a side wall of the first enclosure is accommodated into the groove in the configuration in which the storage device is joined to the latch assembly.  However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841